Name: Commission Implementing Regulation (EU) 2018/68 of 8 January 2018 entering a name in the register of protected designations of origin and protected geographical indications (Ã¢ Carne de SalamancaÃ¢ (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  regions of EU Member States;  marketing;  animal product;  consumption
 Date Published: nan

 17.1.2018 EN Official Journal of the European Union L 12/16 COMMISSION IMPLEMENTING REGULATION (EU) 2018/68 of 8 January 2018 entering a name in the register of protected designations of origin and protected geographical indications (Carne de Salamanca (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Spain's application to register the name Carne de Salamanca was published in the Official Journal of the European Union (2). (2) No statement of objection has been received by the Commission under Article 51 of Regulation (EU) No 1151/2012; however, the German authorities have informed the Commission that the meat types defined in the Single Document needed further clarifications concerning the classification of bovine animals. At the request of the Commission, the Spanish authorities have amended point 3.2 of the single document and have clarified the product description for the types of meat. (3) As this amendment is formal in nature, there is no need to republish the application for registration within the meaning of Article 50(2)(a) of Regulation (EU) No 1151/2012; nonetheless, the amended Single Document should be published for information purposes. (4) Accordingly, the name Carne de Salamanca should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Carne de Salamanca (PGI) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.1. Fresh meat (and offal), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The amended Single Document shall be published for information purposes in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 435, 24.12.2015, p. 12. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). ANNEX SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (*1) CARNE DE SALAMANCA EC No: ES-PGI-0005-01174  8.11.2013 PDO ( ) PGI (X) 1. NAME Carne de Salamanca 2. MEMBER STATE OR THIRD COUNTRY Spain 3. DESCRIPTION OF THE AGRICULTURAL PRODUCT OR FOODSTUFF 3.1. Type of product Class 1.1. Fresh meat and offal 3.2. Description of the product to which the name in 1 applies The cattle used for producing the meat covered by this Protected Geographical Indication are pure-bred animals obtained from breeding females of the Morucha breed or from crossing breeding females of the Morucha breed with bulls from the Charolais and Limousin breeds, weaned at a minimum age of 5 months and raised using the extensive farming system on the basis of techniques and practices exploiting natural resources. With regard to the animals' age before slaughter, a distinction is made between the following types of animals:  Calf: an animal intended for slaughter aged at least 8 months but less than 12 months, category Z,  Baby-beef (aÃ ±ojo): an animal intended for slaughter aged at least 12 months and up to 24 months, categories A and E,  Young bull or heifer: an animal intended for slaughter aged more than 24 months and up to 48 months, categories B and E. The minimum maturation period for the meat, counting from the day of slaughter, is 2 days for the calf meat, 4 days for the baby-beef (aÃ ±ojo) meat and 6 days for the young bull or heifer meat. The carcass conformation spans the classes U, R and O. The minimum carcass weight, which varies depending on the category of animal, is:  140 kg for calves  200 kg for baby beef  280 kg for young bulls or heifers. The degree of fat on the carcass exterior and on the inside of the thoracic cavity must be 2 (slight) in all cases. 24 hours after slaughter, the meat's pH (as measured from the dorsal muscle along the carcass) must be 6 or under. After slaughter, cutting and maturing, the fresh meat covered by the PGI has the following characteristics:  Calf: the meat is smooth, varying from pink to light red in colour, with white fat, firm to the touch,  Baby beef (aÃ ±ojo): The meat is glossy and light red to cherry red in colour, with the fat varying from cream to yellowish in colour and firm to the touch,  Young bull or heifer: the meat is smooth and deep cherry red to purple-red in colour, with creamy or yellowish fat, firm to the touch. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only) As the mothers are not stabled, all year long their feed is based on grazing on the grasslands and stubble fields of the dehesa [pasturelands], supplemented by hay and straw from the owner's holding in times when natural resources are scarce. In spring, the animals feed on the abundant grasslands where they are kept. In summer they move into the areas bordering the various rivers and streams that criss-cross the holdings and feed on the stubble fields that remain after the fodder or crops have been harvested. When autumn arrives and the grass has regrown, the animals return to feed on the grasslands which, depending on how abundant they are, may be supplemented with the grass or hay harvested in spring. At the end of the year when the grasslands are nearly exhausted, the acorns appear. These are an important though insufficient food source for the animals, whose diet must be supplemented with the grass harvested in springtime or the fodder and straw produced on the owner's holding. The calves stay with their mothers in the field between five and six months in natural lactation, starting early to complement their milk diet with food they share with their mothers in the pasture. When they have been weaned, they undergo a process of fattening up on hay, fodder, etc. produced on the holding, plus natural feed based on cereals, until they are slaughtered. In times of food scarcity due to adverse weather conditions and in the fattening phase, they may be given maintenance rations of fodder and hay sourced exclusively from the geographical area and also feed of plant origin, mainly consisting of cereals (at least 60 % of its quantitative composition) not exceeding 50 % of the annual dry matter. The use of products that could interfere with the animals' normal rate of growth and development is expressly forbidden. 3.5. Specific steps in production that must take place in the defined geographical area The birth, the rearing and the fattening of the protected animals up to the time of slaughter take place in the defined geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. The product may be presented in portions, fillets, pieces or mince, provided that these operations are carried out by operators subject to control of the proper use of the protected designation. 3.7. Specific rules on labelling In the slaughterhouse the carcasses are marked indelibly or using non-reusable means on the inner side of the two half-carcasses, in such a way that the four quarters of the carcass remain perfectly identifiable after separation. The cuts of meat protected by the PGI and packages containing portions, fillets, pieces or mince, are despatched bearing a numbered label containing at least the terms Protected Geographical Indication and Carne de Salamanca. When the meat has been obtained exclusively from cattle from the Morucha breed, the label may also bear the words Raza Morucha. 4. CONCISE DEFINITION OF THE GEOGRAPHICAL AREA The province of Salamanca. 5. LINK WITH THE GEOGRAPHICAL AREA 5.1. Specificity of the geographical area The production and rearing of the cattle used for producing the Carne de Salamanca is closely linked to a specific geographical environment known as the dehesa, which is of significant environmental value and characterised by the presence of holm oaks. A continental climate, with long, cold winters and an extended period of frost, hot and dry summers, with strong fluctuations in temperature and rainfall seasonally during the autumn and winter, make the dehesa a species-rich community, characterised by the holm oaks with their leathery, evergreen leaves and bushy undergrowth. Mediterranean-type scrub associated with holm oak, such as cork-oak, oak, gall oaks, and other shrub species, mainly jara, broom, rockrose and gorse, also grow on the grasslands of the dehesa. There are also annual species of grasses and legumes. All this vegetation on the dehesa is the main supply of natural resources for feeding the cattle. The production system in this environment is characterised by the way livestock farmers continue traditional practices based on how cattle are suited to the resources on the dehesa and not stabling the cattle at any time of the year. The animals do not need any specific type of accommodation as they live permanently in the open without any shelter other than holm oak. The rearing system respects the natural cycles; the calves are born in the field without any kind of assistance and remain with their mothers for between 5 to 7 months, feeding on their mothers' milk and grazing on pasture. The cattle have shared space with horses, fighting bulls and Iberian pigs, with charro cowboys  frequently mounted on horseback  responsible for managing all these animals in a way which leads to better use and care of the dehesa. The importance and uniqueness of these horsemen has been recognised and honoured in the city of Salamanca in the form of a statue of Venancio Blanco erected in one of its main squares. Over the centuries, a form of natural selection has taken place on the dehesa, producing cattle adapted to the difficult natural conditions and feeding on its pastures, giving these animals a strong maternal instinct to protect their young from attacks from wolves and foxes, and a rustic character suited to this system of farming. The Morucha breed and its cross-breeds have these positive traits. The Morucha breed from which Carne de Salamanca is produced evolved on the Salamancan dehesa, where in the past these livestock were used as draught animals in farming and in minor bullfighting shows (fighting bulls), without disregarding its production of meat. However, over time the breed became eminently suitable for meat production, due in particular to its breeding and maternal qualities. In the middle of the last century, new breeds such as Charolais and Limousin were introduced and farmed under the same conditions, and over the years the Morucha breed animals and their crosses with the Charolais and Limousin breeds have become perfectly adapted to the ecosystem on the dehesa, as they are able to exploit the natural resources, producing much-valued meat. 5.2. Specificity of the product The carcasses of the Carne de Salamanca are characterised by a low degree of fat cover on the outside of the carcass and in the thoracic cavity. The Carne de Salamanca has a slightly fibrous texture due to its finer muscle fibres. The meat is smooth and intensely pink to purple-red in colour. The marbling fat appears evenly distributed without forming deposits, with a colour ranging from white to yellow or cream, and giving the meat its characteristic flavours and aromas. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The most important factors are undoubtedly the traditional methods of feeding, from the mother's milk to the natural pastures, the keeping of the livestock in the natural environment of the Salamancan dehesa and the livestock's Morucha heritage, all of which make it possible to obtain a product with specific qualities that distinguish it from other beef, particularly its finer muscle fibres, lustre and colour, which varies from pink to purplish-red, and evenly-distributed fat without deposits. Over decades the traditional extensive farming system has led to the production of a type of animal perfectly adapted to the dehesa, characterised by:  Small to medium-sized animals, light in weight, with a high digestive capacity to allow them to obtain their dietary requirements from pastures that are poor and not very abundant.  Animals with good muscle development suitable for physical exercise, highly agile, with ease of movement for grazing in large areas, which requires moving several kilometres every day to feed and find water.  Very hardy animals, resistant to the extreme climate of the geographical area, in both summer and winter. The genetic make-up of this type of animal coupled with its daily intense muscular exercise gives them finer muscle fibres than usual in cattle, resulting in meat with a slightly fibrous texture. The fat cover of the carcass is linked to the system of farming, the hardiness and early development of these animals. Their continuous movement prevents them from accumulating excess fat in specific areas, allowing them to move more efficiently over long distances to find food. In times when food is abundant, they may accumulate reserves of intramuscular fat, though these do not hamper their ability to move around. All this gives rise to meat with evenly-distributed fat without deposits, with a colour varying from white to yellow or cream, depending on the age of slaughter. Respecting the natural cycle of lactation, as the calves are weaned later than usual and stay with their mothers on the dehesa, means that the calves start to supplement their diet of mother's milk with the resources from the dehesa. These mainly consist of grasslands in the spring, which have a high volume of pigments (chlorophyll and carotenoids), giving the meat its characteristic colour and lustre. This, coupled with the breed's genetic make-up that gives it a redder meat, gives the meat an intense colour and lustre ranging from pink to purplish-red. The rearing of cattle and the consumption of its meat is closely linked to the region. As far back as the fifteenth century, Carne de Salamanca was paid as rent on estates by virtue of its renown and reputation. Since the middle of the 20th century, it has been very common for butchers and restaurants of the area to proudly showcase the availability of Carne de Salamanca in their respective windows and menus, to their customers who count on the best cuts, which are highly appreciated and demanded by consumers. Numerous documents attest to this renown and consumers' preferences for Carne de Salamanca, such as for example; Luis Carandell in the introduction to his book Vivir en Madrid (1967) writes I was born in Barcelona in 1929 and I was born again in Madrid in 1947 ¦ a city which got its vegetables from Valencia, fish from Bilbao, meat from Salamanca, wine from La Mancha and textiles from Catalonia. Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006] http://www.itacyl.es/opencms_wf/opencms/informacion_al_ciudadano/calidad_alimentaria/4_condiciones_DOP/index.html (*1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 on quality schemes for agricultural products and foodstuffs.